DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1–13, drawn to a three-dimensional printing method.
Group II, claims 14 and 15, drawn to a three-dimensional printing system.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a positive masking agent including a radiation absorption amplifier, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Baumann et al. (US Pub. 2007/0238056). Baumann discloses:
applying a metallic build material (claim 27, “providing a layer of a pulverulent substrate”; claim 44, “metal particles”);
selectively applying a positive masking agent including a radiation absorption amplifier (claim 27, “absorber”; para. 28, “electromagnetic energy . . . absorb the energy”) on at least a portion of the metallic build material (para. 28, “applying, to those regions to be bonded of a layer composed of a pulverulent substrate”), the radiation 
exposing the metallic build material to radiation from a spatially broad, high energy light source (para. 9, “non-monochromatic,” “Light,” “Lamps”), thereby melting the portion of the metallic build material in contact with the positive masking agent to form a layer (claim 27, “selective melting”);
wherein: the radiation absorption amplifier has an absorbance for the radiation that is higher than an absorbance for the radiation of the metallic build material (para. 28, “absorb the energy”).
During a telephone conversation with Jeffrey C. Woodworth on 16 March 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1–13. Affirmation of this election must be made by applicant in replying to this Office action. Claims 14 and 15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claims 3–5 are objected to because of the following informalities:
Claim 3 recites “forming a porous coating of the metal on the at least of portion of the metallic build material” (lns. 7–8 and lns. 11–12), wherein the emphasized “of” should be struck from each segment.
Claims 4 and 5 are objected to due to dependency upon an objected-to claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: positive masking agent and radiation absorption amplifier in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a spatially broad, high energy light source” (lns. 6–7). The terms “spatially broad” and “high energy” are relative terms which render the claim indefinite. The terms “spatially broad” and “high energy” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degrees, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Office recommends that Applicant strike these descriptors from the claim.
Claim 2 recites “a low energy light source” (ln. 5). The term “low” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant should strike the term “about.”
Claim 5 recites “about 150 °C to about 400 °C.” The term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant should strike the term “about.”
claims 12 and 13.
Claims 3, 4, and 6–11 are rejected due to dependency upon rejected claims.

Claim Rejections — 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6–11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumann et al. (US Pub. 2007/0238056).
Claim 1: Baumann discloses applying a metallic build material (claim 27, “providing a layer of a pulverulent substrate”; claim 44, “metal particles”);
selectively applying a positive masking agent including a radiation absorption amplifier (claim 27, “absorber”; para. 28, “electromagnetic energy . . . absorb the energy”) on at least a portion of the metallic build material (para. 28, “applying, to those regions to be bonded of a layer composed of a pulverulent substrate”), the radiation absorption amplifier being compatible with the metallic build material (para. 61, “possible for the powder material used to comprise metal powder”); and
exposing the metallic build material to radiation from a spatially broad, high energy light source (para. 9, “non-monochromatic,” “Light,” “Lamps”), thereby melting the portion of the metallic build material in contact with the positive masking agent to form a layer (claim 27, “selective melting”);
wherein:
the radiation absorption amplifier has an absorbance for the radiation that is higher than an absorbance for the radiation of the metallic build material (para. 28, “absorb the energy”).
Claim 6: Baumann discloses the radiation absorption amplifier being metal nanoparticles (para. 68, “indium tin oxide,” “nano”).
Claim 7: Baumann discloses the radiation absorption amplifier being carbon, silicon, or a combination thereof (para. 67, “carbon black”); and
the radiation absorption amplifier forming an alloy with the metallic build material (with the tin disclosed in para. 61, would form tin carbide).
Claim 8: Baumann discloses the radiation absorption amplifier being compatible with the metallic build material by being or decomposing to a metallic material that is the same as the metallic build material (para. 61 discloses a metallic build material of tin, and para. 68 discloses a radiation absorption amplifier of indium tin oxide which would, at least when it came in contact with the melted tin, decompose at least partially to tin).
Claim 9: Baumann discloses the radiation absorption amplifier (para. 67, “carbon black”) being compatible with the metallic build material (para. 61, “tin”) by being or decomposing to a material that forms an alloy with the metallic build material (combined, would form tin carbide).
Claim 10: Baumann discloses the selectively applying of the positive masking agent being accomplished by thermal inkjet printing or piezoelectric inkjet printing (para. 28, “piezoelectric effect . . . similar to that of an inkjet printer”).
Claim 11: Baumann discloses the spatially broad, high energy light source being:
a continuous wave discharge lamp including xenon, argon, neon, krypton, sodium vapor, metal halide, or mercury-vapor (para. 10, “Gas-discharge lamps,” “xenon,” “vapors using mercury . . . sodium”).
Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann as applied to claim 1 above, and further in view of Kato et al. (US Pub. 2015/0273765).
Baumann discloses the positive masking agent further including a solvent (claim 41, “solvent”).
Baumann does not explicitly disclose that, prior to the exposing of the metallic build material to the radiation from the spatially broad, high energy light source, the method further comprises one of: exposing the metallic build material to radiation from the low energy light source, thereby evaporating the solvent; or heating the metallic build material, thereby evaporating the solvent.
However, one of ordinary skill in the art would understand that, in order to melt the pulverulent substrate of Baumann, the solvent disclosed in Baumann would have to be evaporated because the solvent would act as a heat sink.
Furthermore, Kato discloses prior steps of heating a solvent, thereby evaporating the solvent (see the sections of the disclosure beginning at paras. 72 and 88; see e.g. para. 73, “evaporate”; these steps take place before a binding and curing process at paras. 105 and 112), evidencing that evaporating a solvent to prepare a layer prior to a more general additive manufacturing step is known.
Therefore, it would have been obvious to one of ordinary skill in the art to employ the heating taught by Kato on the solvent of Baumann prior to the additive manufacturing by the light source of Baumann to prepare the build material layer for the additive manufacturing by the light source.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann.
Claim 12: Baumann does not disclose the exposing of the metallic build material to radiation from the spatially broad, high energy light source being accomplished in a time period ranging from about 10 microseconds to about 10 seconds.
However, given that Baumann is also directed to additive manufacturing, and otherwise discloses what has been claimed, it would have been obvious to one of ordinary skill in the art, in practicing the method taught by Baumann, to discern the proper exposure time (i.e. one that properly melts the metallic build material for making layers) through routine experimentation. See MPEP § 2144.05.II.A.
Claim 13: Baumann does not disclose the metallic build material being applied in a layer having a thickness ranging from about 20 µm to about 100 µm.
However, given that Baumann is also directed to additive manufacturing, and otherwise discloses what has been claimed, it would have been obvious to one of ordinary skill in the art, in practicing the method taught by Baumann, to discern a suitable layer thickness (i.e. one that may be properly melted for making layers) through routine experimentation. See MPEP § 2144.05.II.A.

Allowable Subject Matter
Claims 3–5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Baumann discloses a metal salt (para. 67, “copper hydroxide phosphate”). Furthermore, it’s already established that employing a prior heating step to evaporate a solvent is known from Kato; the Office is furthermore confident that employing a “low energy light” could also be proven obvious with different prior art, but that question need not be explored here. What is not shown from these prior art, alone or in combination, is having the heat source be great enough to cause the metal salt to decompose to a metal and form a porous coating on at least a portion of the metallic build material. Given, for example, the heating temperatures shown in Kato (see para. 74 and 91), the Office is not confident that these temperature would cause a metal salt to decompose, nor does the Office discern that reasonable modifications would present themselves to one of ordinary skill in the art, from any prior art of record, to arrive at the claimed arrangement, particularly given Baumann’s limited disclosure around using a metal salt (the copper hydroxide phosphate is one of many examples), using a solvent, and even using a .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Potter et al. (US Pub. 2017/0015065), Potter et al. (US Pub. 2017/0015064), Günther et al. (US Pub. 2018/0369910), Ederer et al. (US Pub. 2017/0355137).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOHN J NORTON/              Examiner, Art Unit 3761